Case 2:16-cv-04636-JMV-JBC Document 139 Filed 10/30/20 Page 1 of 6 PageID: 4588




 Not for Publication

                                    UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEW JERSEY


     CANFIELD SCIENTIFIC, INC.,
                       Plaintiff,                              Civil Action No. 16-cv-04636

     v.
                                                                              OPINION
     DR. RHETT DRUGGE, MELANOSCAN LLC,
     et al.
                       Defendants,


 John Michael Vazquez, U.S.D.J.
               Pending before the Court is Defendants’ motion to strike Plaintiff’s invalidity contentions

 pursuant to Fed. R. Civ. P. 12(f). The Court reviewed the parties’ submissions in support and in

 opposition 1 and decided the motion without oral argument pursuant to Fed. R. Civ. P. 78(b) and

 L. Civ. R. 78.1(b). For the reasons stated below, Defendants’ motion to strike is denied without

 prejudice.

          I.      BACKGROUND
               This is a patent infringement action. Defendant Melanoscan LLC (“Melanoscan”), through

 an assignment from Defendant Dr. Rhett Drugge, owns United States Patent No. 7,359,748 (the

 “‘748 Patent”). D.E. 1 (“Compl.”) ¶ 11. The ‘748 Patent relates to the detection, diagnosis and

 treatment of skin cancer. D.E. 90 at 1. Plaintiff Canfield Scientific, Inc. (“Canfield”) developed,

 and now manufactures and sells, an imaging system identified as the “Vectra WB360.” Compl. ¶

 13. Canfield asserts that Dr. Drugge publicly accused Canfield’s Vectra WB360 of infringing the


 1
   Defendants’ brief will be referred to as “Def. Br.” D.E. 105; Plaintiffs’ opposition will be referred
 to as “Pl. Opp.” D.E. 114; and Defendants’ reply will be referred to as “Def. Reply” D.E. 115.
Case 2:16-cv-04636-JMV-JBC Document 139 Filed 10/30/20 Page 2 of 6 PageID: 4589




 ‘748 Patent to Canfield’s customers and prospective customers. Id. ¶¶ 15-17. Canfield claims that

 its devices do not infringe any claim of the ‘748 Patent. Id. ¶ 25. Canfield filed its initial

 Complaint on August 1, 2016, bringing claims for: (1) a declaration that the “Vectra WB360

 product does not infringe the ‘748 patent,” id. ¶¶ 29-32; (2) tortious interference with contractual

 and prospective business advantage, id. ¶¶ 39; (3) unfair competition under the Lanham Act, id.

 ¶¶ 40-45; (4) commercial disparagement under New Jersey common law, id. ¶¶ 46-51; and (5)

 unfair competition under New Jersey common law, id. ¶¶ 52-54.

        In response, Defendants filed a motion to dismiss Counts Two through Five of Plaintiff’s

 Complaint. D.E. 15. The Court granted Defendants’ motion without prejudice as to Counts Two

 and Four and as to the allegations related to the two July 15, 2016 letters in Counts Three and Five.

 D.E. 21. Defendants’ motion was denied as to the allegations concerning the June 18, 2016 email

 in Counts Three and Five. Id. Although the Court granted Plaintiff leave to file an amended

 complaint within thirty days, Plaintiff did not do so. Accordingly, all that remains of Plaintiff’s

 Complaint is Plaintiff’s claim for declaratory judgment of non-infringement and Plaintiff’s claims

 for unfair competition related to the June 18, 2016 email. On June 9, 2017, Defendants filed their

 Answer along with a Counterclaim stating a single cause of action for infringement of the ‘748

 Patent. D.E. 23. On June 30, 2017, Plaintiff asserted an additional claim for declaratory judgment

 of invalidity. D.E. 25.

        On September 21, 2017, Canfield filed a petition (the “Petition”) with the United States

 Patent Office seeking inter partes review (the “IPR”) of Claims 1-8, 11, 30, 32-34, 46, and 51 of

 the ‘748 Patent. D.E. 34-3 ¶ 3. The Petition challenged the validity of the ‘748 Patent before the

 U.S. Patent Office’s Patent Trial and Appeal Board (the “PTAB”). Id. ¶ 4. On November 9, 2017,

 Canfield filed a motion, requesting the Court to stay all proceedings in the litigation pending the



                                                  2
Case 2:16-cv-04636-JMV-JBC Document 139 Filed 10/30/20 Page 3 of 6 PageID: 4590




 PTAB’s resolution of the IPR. D.E. 34. On June 13, 2018, United States Magistrate Judge James

 B. Clark granted Canfield’s motion to stay and stayed and administratively terminated this

 litigation pending the completion of the IPR. D.E. 90 at 10. On October 18, 2019, the parties

 reported that the IPR had completed and that the PTAB had issued a final written decision “finding

 that the challenged claims had not been proven invalid on any ground raised by Canfield in the

 IPR.” D.E. 98-1.      Defendants also reported their intention to file a motion to strike under 35

 U.S.C. § 315(e)(2)’s collateral estoppel provision, arguing that Canfield is barred from relitigating

 in this action certain of its invalidity contentions that were raised, or which reasonably could have

 been raised, during the IPR. Id. at 3. On November 27, 2019, Judge Clark reinstated the matter

 and granted Defendants’ request to file a motion to strike. D.E. 101. On December 31, 2019,

 Defendants filed their motion to strike, which Plaintiff opposed on February 5, 2020. D.E. 105,

 D.E. 114. On February 11, 2020, Defendants filed their reply brief in further support of their

 motion to strike. D.E. 115.

    II.      ANALYSIS

          Canfield’s principle argument in opposition to Defendants’ motion to strike is that it is

 premature in light of Canfield’s pending appeal of the PTAB’s decision in the IRP with the United

 States Court of Appeals for the Federal Circuit. Pl. Opp. at 7-9. Canfield argues that the Court

 will waste its resources in deciding the motion to strike now because the Federal Circuit could

 vacate PTAB’s decision which would, in turn, void Defendants’ estoppel arguments. Id. at 9. In

 response, Defendants point to a district court’s decision that applied collateral estoppel under 35

 U.S.C. § 315(e)(2) while an appeal of the PTAB’s decision in an IPR was pending and contend

 that Canfield’s appeal has a low likelihood of success. Def. Br. at 11 (citing Verinata Health, Inc.

 v. Ariosa Diagnostics, Inc., 12-cv-05501, 2017 WL 235048 (N.D. Cal. Jan. 19, 2017)). Neither



                                                  3
Case 2:16-cv-04636-JMV-JBC Document 139 Filed 10/30/20 Page 4 of 6 PageID: 4591




 party has identified binding authority on this issue. Both parties agree that Canfield’s appeal of

 the PTAB’s decision in the IPR is pending; there has been no indication that the Federal Circuit

 has resolved the appeal. Def. Br. at 12; Pl. Opp. at 1. Because binding Federal Circuit authority

 strongly suggests the PTAB’s decision cannot be given preclusive effect until affirmed by the

 Federal Circuit, the Court finds that Defendants’ motion to strike cannot be decided before the

 Federal Circuit decides Canfield’s appeal.

         In XY, LLC v. Trans Ova Genetics, 890 F.3d 1282 (Fed. Cir. 2018), the defendant appealed

 the district court’s denial of its motions for a new trial under Fed. R. Civ. P. 59(a) which challenged

 the jury’s findings that the defendant had not proved that the plaintiff’s patent claims were invalid

 and that the defendant had willfully infringed the plaintiff’s patent. Id. at 1289. On appeal before

 the Federal Circuit, the defendant argued that the district court had abused its discretion in denying

 its new trial motions on the invalidity issues. Id. at 1293-94. However, the Federal Circuit refused

 to address the defendant’s invalidity arguments as to certain of the plaintiff’s patent claims based

 on its affirmance, in a separate opinion, of a PTAB decision that held those claims “unpatentable.”

 Id. at 1294. The Federal Circuit stated that its affirmance of the PTAB’s unpatentability finding

 “renders final a judgment on the invalidity of the [certain patent claims] and has an immediate

 issue-preclusive effect on any pending or co-pending actions involving the patent.” Id. (emphasis

 added). The XY, LLC court explained that “an affirmance of an invalidity finding, whether from a

 district court or [the PTAB], has a collateral estoppel effect on all pending or co-pending actions”

 because “‘a patentee, having been afforded the opportunity to exhaust his remedy of appeal from

 a holding of invalidity, has had his ‘day in court,’ and a defendant should not have to continue

 ‘defend[ing] a suit for infringement of [an] adjudged invalid patent.’” Id. (emphasis added

 (quoting U.S. Ethernet Innovations, LLC v. Tex. Instruments Inc., 645 Fed. App’x. 1026, 1028-30



                                                   4
Case 2:16-cv-04636-JMV-JBC Document 139 Filed 10/30/20 Page 5 of 6 PageID: 4592




 (Fed. Cir. 2016)). Accordingly, the court dismissed as moot the defendants’ invalidity arguments

 as to the patent claims the PTAB had found unpatentable. Id. at 1295.

           The Federal Circuit’s decision in XY, LLC strongly suggests that a PTAB holding in an IPR

 does not gain preclusive effect until affirmed on direct appeal. See also Pers. Audio, LLC v. CBS

 Corp., 946 F.3d 1348, 1354 (Fed. Cir. 2020) (characterizing the Federal Circuit’s decision in XY,

 LLC as follows: “we held that district court actions had to terminate when a [PTAB]

 unpatentability ruling as to the relevant patent claims was affirmed on appeal.”(emphasis added)).

 Moreover, although the XY, LLC majority’s opinion did not explicitly cite 35 U.S.C. § 315(e)(2)

 – one of the grounds on which Defendants move here – the Court’s opinion indicates that it, at a

 minimum, considered that code provision in reaching its decision because the majority considered

 and rejected the concurrence’s argument that section 315(e)(2) did not apply. Compare XY, LLC,

 890 F.3d at 1299 (Newman, Cir. J., concurring-in-part, dissenting-in-part) with id. at 1295.

           Applying XY, LLC here, the Court finds that it cannot address Defendants’ motion to strike

 at this time, since the Federal Circuit has yet to decide Canfield’s appeal of the PTAB’s final

 decision in the IPR. Def. Br. at 12; Pl. Opp. at 1. Defendants’ reliance on Verinata Health, Inc.

 v. Ariosa Diagnostics, Inc., 12-cv-05501, 2017 WL 235048 (N.D. Cal. Jan. 19, 2017) is misplaced.

 First, that decision was rendered prior to the Federal Circuit’s decision in XY, LLC, which is

 binding on this Court. Second, the Verinata Health, Inc. court merely referenced the fact that an

 appeal of the PTAB’s decision was pending – it does not appear that the issues raised here and to

 the Federal Circuit in XY, LLC were raised in Verinata Health, Inc. See id. at *4.

    III.      CONCLUSION

           Defendants’ motion to strike, D.E. 105, is DENIED without prejudice. An appropriate

 Order accompanies this Opinion.



                                                   5
Case 2:16-cv-04636-JMV-JBC Document 139 Filed 10/30/20 Page 6 of 6 PageID: 4593




 Dated: October 29, 2020

                                                __________________________
                                                John Michael Vazquez, U.S.D.J.




                                       6
